DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim(s) 1-20 is/are pending. 
Claim(s) 1, 8 and 15 is/are independent.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 120 is acknowledged.  The prior-filed application is U.S. Application No. 16/444,874 (filed on 6/18/2019), which in turn claimed benefit under 35 U.S.C. 119 (e) of U.S. Provisional Application No. 62/757,267.

Information Disclosure Statement
The references cited in the information disclosure statement(s) (IDS) submitted on 8/12/2021 have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  
A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. Applicant is encouraged to utilize the EFS-Web eTerminal Disclaimer in order to expedite processing of the terminal disclaimer.

Claim(s) 1-5, 7-12 and 14-19 is/are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,996,656. Although the claims at issue are not identical, they are not patentably distinct from each other because both systems comprise substantially the same elements.

As an illustrative example, claim 1 of the present application (Application No. 17/306,574 is mapped to claim 1 of U.S. Patent No. 10,996,656 in the following table:
Present Application No. 17/306,574
U.S. Patent No. 10,996,656
1. A system comprising: a memory; and at least one processor to: receive, from a database, data representing agronomic responses based on randomized replicated treatments conducted in test plots of agronomic environments; aggregate the data representing the agronomic responses into subsets of the data representing the agronomic responses, each subset of the data representing the agronomic responses associated with one of a number of performance zones; receive characteristics associated with a portion of a field and determine that the portion of the field represents a particular performance zone of the number of performance zones based on the characteristics associated with the portion of the field; recommend a particularized treatment level for a crop located in the portion of the field based on the particular performance zone; and communicate the particularized treatment level to a machine, the particularized treatment level to be applied to the portion of the field by the machine to optimize an agronomic response based on the particular performance zone.
1. A system comprising: a memory; and
at least one processor to: receive, from a database, data representing agronomic responses based on randomized replicated treatments conducted in test plots of agronomic environments; aggregate the data representing the agronomic responses into subsets of the data representing the agronomic responses, each subset of the data representing the agronomic responses associated with one of a number of performance zones; receive characteristics associated with a portion of a field and determine that the portion of the field represents a particular performance zone of the number of performance zones based on the characteristics associated with the portion of the field; recommend a particularized treatment level for a crop located in the portion of the field based on the particular performance zone; and communicate the particularized treatment level to a machine, the particularized treatment level to be applied to the portion of the field by the machine to optimize an agronomic response based on the particular performance zone;


wherein the field comprises a first field and the randomized replicated treatments are assigned to a second field by multiplying a minimum treatment area by a predetermined number of treatment levels and a number of times the predetermined treatment levels is to be replicated and randomly assigning a spatial location of each of the treatment levels to be replicated in a test plot in the second field, carrying out a treatment for the spatial location of each of the treatment levels in the test plot in the second field, obtaining data representing an agronomic response for the second field, and storing the data representing the agronomic response for the second field in the database.


As the above table shows, the two claims are identical except for the extra limitations in U.S. Patent No. 10,996,656, which is the same as claim 6 of the present application. By removing that limitation(s) from U.S. Patent No. 10,996,656, the inventions become the same

The rest of the claims in the present application are similarly identical to claims 1-17 of the U.S. Patent. Therefore they are rejected under the same rationale.

A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claim 6, 13 and 20 is/are rejected under 35 U.S.C. 101 as claiming the same invention as that of claim 1, 7 and 13 of prior U.S. Patent No. 10,996,656. This is a statutory double patenting rejection.

It is noted that any citations to specific, pages, columns, lines, or figures in the prior art references and any interpretation of the reference should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. See MPEP 2123. 


Citation of Pertinent Prior Art
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Pub. No. 2016/0147962 by Vollmar et al., which discloses automated agricultural activity determination along with past agricultural treatments (Title/Abstract).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Saad M. Kabir whose telephone number is 571-270-0608 (direct fax number is 571-270-9933).  The examiner can normally be reached on Mondays to Fridays 9am to 5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on 571-272-4105.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SAAD M KABIR/
Examiner, Art Unit 2119

/MOHAMMAD ALI/Supervisory Patent Examiner, Art Unit 2119